773 So.2d 577 (2000)
David E. McKNIGHT, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-2322.
District Court of Appeal of Florida, Third District.
November 15, 2000.
David E. McKnight, in proper person.
Robert A. Butterworth, Attorney General, and Douglas J. Glaid, Assistant Attorney General, for appellee.
Before COPE, SHEVIN and SORONDO, JJ.
PER CURIAM.
David E. McKnight appeals an order denying postconviction relief, contending that he is entitled to be resentenced under Heggs v. State, 759 So.2d 620 (Fla.2000).
In Miami-Dade County Circuit Court case number 96-1116, appellant entered into a plea bargain for a habitual offender sentence. Such sentences are not subject to the sentencing guidelines, see § 775.084(4)(g), Florida Statutes (1995), and the habitual offender sentence is not affected by Heggs. The non-habitual sentences imposed in circuit court case numbers 96-428 and 96-4316 were agreed to as part of the plea bargain and were not conditioned upon the sentencing guidelines. They are likewise unaffected by Heggs. See Dunenas v. Moore, 762 So.2d 1007, 1008 (Fla. 3d DCA 2000).
Affirmed.